DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 25, 202 has been entered.

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on August 25, 2021.
Claims 4, 8, 21-24 have been previously cancelled. Claim 2 has been cancelled based on the current amendment. Claims 1, 3, 5-7, 9-20, 25-26 are currently pending in the application and are considered in this Office action, with claim 1 amended.

Allowable Claims
Claims 1, 3, 5-7, 9-20, 25-26 are allowed over the prior art of record. 

Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: 
The closest prior art of record is Visscher (EP 2106730 A1). The prior art of record fails to teach or render obvious a wetting device comprising, inter alia, the mechanical elevator containing brackets and plastic slide bars, wherein each bracket is connected to at least one plastic slide bar, wherein the plastic slide bars move apart from each other when the transfer plate lifts, wherein the transfer plate lies upon said plastic slide bars during said movement of the plastic slide bars apart from each other, wherein each plastic slide bar is detachable from its corresponding bracket, wherein the plastic slide bars are clip holders, each having two clamping thighs that clamp the corresponding bracket, as in context of claim 1. Such attachment means allows for rotation of the plastic side bars relative to the brackets while supporting the transfer plate, thus, minimizing friction between the plastic side bars and the transfer plate, and for easy detachment of the plastic side bars from the wetting device for cleaning in an autoclave, and as a result it lowers particle emission compared to screws or bolts, and spreads force more widely than with screws which also may be at least partially the cause for less particle emission due to less intermittent stress. See Applicant's US PG PUB 2020/0069144 A1 at paras [0042] and [0043].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711